DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 31 May 2022.

Response to Amendment
Claims 1, 3, 9, 14, and 19 have been amended. Claim 10 has been canceled. Claims 1-9 and 11-20 are pending. In the previous action (Non-Final Rejection filed on 1 March 2022), claim 14 was indicated as containing allowable subject matter. 
In response to the amendments to the claims, the objections thereto have been withdrawn. In response to the amendments to the claims, the rejection of claim 3 under 35 USC 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 31 May 2022, with respect to the rejection of claim 10, the subject matter of which is now incorporated into amended claim 1, have been fully considered (Remarks, p. 7, “However”) and, which considered in the context of the below examiner’s amendment, are persuasive. As noted by Applicant, because Wehr (US 4,086,705) recovers dry-cleaning solvents (col. 1, lines 14-25), the practitioner of Yamamoto et al. (US 5,501,874) would not have found it obvious to consult the teachings of Wehr for the recovery of solvents used in fertilizer coating processes (e.g., Yamamoto, col. 3, line 35).
The rejection of the claim has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. Thomas W. Orsak on 28 June and 1 July 2022.
The application has been amended as follows: 
Claim 1
Line 21: “solvent-enriched aqueous solution[[.]],
wherein the material to be coated and/or the coating material in step (a) comprises a fertilizer, and 
wherein the solvent is chloroform, toluene, methylene chloride, acetonitrile, chlorobenzene, 1, 1,2-trichloroethane, dichlorobenzene, methylethyl ketone, or any combination thereof.”
Claim 6
Lines 2-3: “electromagnetic radiation to evaporate the solvent from the coated material and the electric electromagnetic 
Claim 8
Line 2: “heats the internal container, the heat being generated from the heat source positioned in the”
Claim 9
Line 2: “container, or a portion of the coating container or the internal container
Claim 11

Line 1: “The method of claim 1, further comprising separating the condensed solvent”
Claim 14
Line 1: “The method of claim 1, wherein the condensed solvent is separated”
Cancel claim 17
Cancel claim 19
Add claim 21 (claim 1 amended to include the limitations of claims 3 and 17)
21.	(New) A method for coating a material, the method comprising:
(a) contacting the material with a coating material and a solvent to obtain a coated material;
(b) evaporating the solvent from the coated material in an interior volume of a coating container having a side wall by heating the coated material, the coating container, and/or an internal container configured to hold coated and/or uncoated material positioned in the interior volume of the coating container (i) with electromagnetic radiation generated from an electric electromagnetic source, (ii) with heat generated from an external heat source positioned outside of the interior volume of the coating container and configured to heat a portion of the side wall of the coating container and/or the internal container, and/or (iii) with heat that heats the internal container, the heat being generated from a heat source positioned in the interior volume of the coating container and external to the internal container;
(c) removing the evaporated solvent from the interior volume of the coating container by contacting the evaporated solvent with a sweep gas to produce a solvent-enriched sweep gas and removing the solvent-enriched sweep gas from the interior volume of the coating container; and
(d) removing at least a portion of the solvent from the solvent-enriched sweep gas by contacting the solvent-enriched sweep gas with an aqueous liquid comprising 50% wt/wt or more water to condense the solvent into the aqueous liquid to form a solvent-enriched aqueous solution,
wherein the sweep gas has a temperature below 40 °C, and
wherein the solvent is chloroform, toluene, methylene chloride, acetonitrile, chlorobenzene, 1,1,2-trichloroethane, dichlorobenzene, methylethyl ketone, or any combination thereof.

REASONS FOR ALLOWANCE
Claims 1-9 and 11-16, 18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-9 and 11-16, 18, and 20-21. The concept of a method for coating a material, the method comprising:
(a) contacting the material with a coating material and a solvent to obtain a coated material;
(b) evaporating the solvent from the coated material in an interior volume of a coating container having a side wall by heating the coated material, the coating container, and/or an internal container configured to hold coated and/or uncoated material positioned in the interior volume of the coating container;
(c) removing the evaporated solvent from the interior volume of the coating container by contacting the evaporated solvent with a sweep gas to produce a solvent-enriched sweep gas and removing the solvent-enriched sweep gas from the interior volume of the coating container; and
(d) removing at least a portion of the solvent from the solvent-enriched sweep gas by contacting the solvent-enriched sweep gas with an aqueous liquid comprising 50% wt/wt or more water to condense the solvent into the aqueous liquid to form a solvent-enriched aqueous solution,
wherein the solvent is chloroform, toluene, methylene chloride, acetonitrile, chlorobenzene, 1,1,2-trichloroethane, dichlorobenzene, methylethyl ketone, or any combination thereof (claims 1 and 21), and 
wherein the material to be coated and/or the coating material in step (a) comprises a fertilizer (claim 1), or
wherein the sweep gas has a temperature below 40 °C (claim 21) is considered to define patentable subject matter over the prior art.
The invention provides for a fertilizer coating system having increased efficiency ([0099]), with a coating solvent more easily recoverable from a sweep gas ([0005]).
The closest prior art is regarded to be Derrah et al. (US 5,399,186), which discloses a method for producing a polymer coated fertilizer (Abstract) comprising spraying fertilizer with an aqueous coating material that forms a latex film (col. 21, lines 40-41; col. 22, lines 35-37) and evaporating water from the aqueous coating using heated air and scrubbing the heated air with water (col. 17, lines 40-55), wherein the temperature during coating may be as low as 30 °C (col. 22, Table). However, Derrah does not suggest the water scrubbing of heated air from a coating process wherein a solvent such as chloroform, toluene, methylene chloride, acetonitrile, chlorobenzene, 1, 1,2-trichloroethane, dichlorobenzene, or methylethyl ketone is recovered.
Yamamoto et al. (US 5,501,874) discloses a method of coating a granular material (Abstract) comprising spraying a coating solution onto granular material using a spray nozzle 7 (Figs. 1-4; col. 4, lines 8-9); flowing a heated drying gas through a feeding pipe 101 into the coating apparatus 100 (Fig. 2; col. 4; lines 1-2; col. 8, line 55) or through inlet 1A (Fig. 3; col. 4, lines 39-40; col. 8, line 15) so that a solvent vapor is evaporated/dried (col. 8, lines 54-56; col. 10, lines 8-11) and solvent is contained in an exhausted drying gas (col. 10, lines 59-60), the granular material being in a rotating drum 2 contained in a casing 1 having a draft 6 through which the drying gas flows and in which the spray nozzles are disposed (Fig. 3; col. 4, lines 39-40; col. 3, line 41; col. 5, lines 43-44; col. 8, lines 46-49); and exhausting the drying gas containing solvent by an exhaust gas pipe 103 (Fig. 2; col. 10, lines 59-60) to a heat exchanger 107 for condensing the solvent in the gas (col. 10, lines 50-55). However, Yamamoto does not suggest contacting the drying gas containing solvent with an aqueous liquid. Wehr (US 4,086,705) teaches that a hot air-solvent vapor mixture can be condensed by spraying with water (col. 3, lines 58-66). However, Wehr is directed toward the recovery of dry-cleaning solvents (col. 1, lines 14-25), so the practitioner of Yamamoto would not have found it obvious to recover solvents used in the coating of fertilizers by this method, as Yamamoto is directed toward the coating of fertilizers (col. 3, line 35) and not the recovery of dry-cleaning solvents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772